Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 1 of 6




                         EXHIBIT B
                                  Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 2 of 6
       NYSCEF                                Document List
       Kings County Supreme Court           Index # 502269/2020     Created on:11/19/2020 10:04 PM

Case Caption:   SHOLEM WEISNER v. SHMUEL NEMANOV et al
Judge Name:     Leon Ruchelsman (Pt. 16)
Doc#     Document Type/Information                   Status      Date Received   Filed By
1        SUMMONS + COMPLAINT                         Processed   01/29/2020      Ginsburg, J.
         S VC .s
2        EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
3        EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
4        ORDER TO SHOW CAUSE - ACCOMPANYING          Processed   01/29/2020      Ginsburg, J.
         COMMENCEMENT DOC(S) (PROPOSED)
         SW OSC
5        AFFIDAVIT OR AFFIRMATION IN SUPPORT OF      Processed   01/29/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
         E-Aff SW 1.28.(1.2) .s
6        EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
7        EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
8        EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit C 1.1.20 email
9        AFFIDAVIT OR AFFIRMATION IN SUPPORT OF      Processed   01/29/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
         JG SW E Affirmation - 22 NYCRR 202 7(f)
10       EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit A 07.09.19 W N Agreement
11       EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit B redacted C&D ltr to third party
12       EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit C 1.1.20 email
13       EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit D SW 24 hour notice ltr recpts
14       EXHIBIT(S)                                  Processed   01/29/2020      Ginsburg, J.
         Exhibit E VC
15       RJI -RE: ORDER TO SHOW CAUSE                Processed   01/29/2020      Ginsburg, J.

16       ADDENDUM - COMMERCIAL DIVISION (840C)       Processed   01/29/2020      Ginsburg, J.

17       AFFIDAVIT OR AFFIRMATION IN SUPPORT OF      Processed   02/10/2020      Ginsburg, J.
         PROPOSED OSC/EXPARTE APP
                                  Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 3 of 6
       NYSCEF                                Document List
       Kings County Supreme Court           Index # 502269/2020     Created on:11/19/2020 10:04 PM


Doc#    Document Type/Information                                 Status      Date Received   Filed By
        JG SW E Affirmation Supp
23      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.A Email Trail (1-24)
24      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.B #10 (Ex A 07.09.19 W N Agree)
25      EXHIBIT(S)                                                Returned For 02/10/2020     Ginsburg, J.
        Ex.C Email Trail Pltf Lonuzzi                             Correction
26      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.D Email Trail Ct. Atty Kagan, Ginzy,Lonuzzi Stirgeil
27      MEMORANDUM OF LAW IN SUPPORT                              Processed   02/10/2020      Ginsburg, J.
        SW Supp MOL TRO OSC 1.0
28      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.A Email Trail (1-24)
29      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.B #10 (Ex A 07.09.19 W N Agree)
30      EXHIBIT(S)                                                Returned For 02/10/2020     Ginsburg, J.
        Ex.C Email Trail Pltf Lonuzzi                             Correction
31      EXHIBIT(S)                                                Processed   02/10/2020      Ginsburg, J.
        Ex.D Email Trail Ct. Atty Kagan, Ginzy,Lonuzzi Stirgeil
32      LETTER / CORRESPONDENCE TO JUDGE                          Processed   03/02/2020      Ginsburg, J.
        ltr JR 3.2.20
33      EXHIBIT(S)                                                Processed   03/02/2020      Ginsburg, J.
        Ex.A Email and Txt 1-10
34      DECISION + ORDER ON MOTION                                Processed   05/04/2020      Court User

35      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   06/12/2020      Ginsburg, J.

36      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   06/25/2020      Ginsburg, J.
        AOS Katan
37      AFFIRMATION/AFFIDAVIT OF SERVICE                          Processed   07/03/2020      Ginsburg, J.
        AOS Nemanov Kings County Sup.
38      ANSWER WITH COUNTER-CLAIM(S)                              Processed   09/03/2020      Spirgel, S.

39      NOTICE OF MOTION                                          Processed   09/03/2020      Spirgel, S.

40      AFFIDAVIT OR AFFIRMATION IN SUPPORT OF                    Processed   09/03/2020      Spirgel, S.
        MOTION

41      EXHIBIT(S)                                                Processed   09/03/2020      Spirgel, S.
                                  Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 4 of 6
       NYSCEF                                Document List
       Kings County Supreme Court           Index # 502269/2020     Created on:11/19/2020 10:04 PM


Doc#    Document Type/Information                   Status      Date Received   Filed By
46      NOTICE OF REJECTION                         Processed   09/04/2020      Ginsburg, J.
        Ntc Rejection
47      EXHIBIT(S)                                  Processed   09/04/2020      Ginsburg, J.
        Ex.A Luri, K n Nem filed aos
48      EXHIBIT(S)                                  Processed   09/04/2020      Ginsburg, J.
        Ex.B ltr SS 9.4.20
49      EXHIBIT(S)                                  Processed   09/04/2020      Ginsburg, J.
        Ex.C #38 Ans CCs
50      NOTICE OF CROSS-MOTION                      Processed   09/17/2020      Ginsburg, J.
        0. Ntc C-Motion SW 9.17.20
51      AFFIDAVIT OR AFFIRMATION IN OPPOSITION TO   Processed   09/17/2020      Ginsburg, J.
        MOTION AND IN SUPPORT OF CROSS-MOTION
        1. SW Aff 9.16.20 (1.0)
52      AFFIDAVIT OR AFFIRMATION IN OPPOSITION TO   Processed   09/17/2020      Ginsburg, J.
        MOTION AND IN SUPPORT OF CROSS-MOTION
        1.0 AOM Shalom Weisner 9.15.20 (1.0)
53      AFFIDAVIT OR AFFIRMATION IN OPPOSITION TO   Processed   09/17/2020      Ginsburg, J.
        MOTION AND IN SUPPORT OF CROSS-MOTION
        2. JG Affirm, and Aff. Regularity 1.0
54      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.A #1 S Verified Comp
55      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.B #2 Ex.A 07.09.19 Agreement
56      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.C #5 EAff SW
57      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.D #17 E-Aff #4 SW 2.10.20
58      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.E 7.24.19 SW to K. B & Z
59      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.F 8.19.19 W. Wach.-Katan
60      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.G 12.09.19 Luria OA N & Katan
61      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.H 12.31.19 A&R OA Luria
62      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.I 3.3.30 Transc. HG
63      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.J #35 AOS Luria
                                                                                Ginsburg, J.
                                  Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 5 of 6
       NYSCEF                                Document List
       Kings County Supreme Court           Index # 502269/2020     Created on:11/19/2020 10:04 PM


Doc#    Document Type/Information                   Status      Date Received   Filed By
69      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.P #23 SDNY AOS Nemanov
70      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.Q Luri, K n Nem filed aos
71      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.R #30 Memo of Law
72      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.S #29 Green Aff
73      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.T #39 MOL Cross Mtn
74      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.U #49 J. Hellerstein Order 9.10.10
75      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.V #50, 52-1 Google Objection
76      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.W #48-1 Ex.A tr SS 9.4.20
77      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.X #46-49 Ntc Rejection
78      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.Y #27 SW Supp MOL
79      EXHIBIT(S)                                  Processed   09/17/2020      Ginsburg, J.
        Ex.Z #28 Ex.A,C,D Email Trail
80      MEMORANDUM IN OPPOSITION TO MOTION AND IN   Processed   09/17/2020      Ginsburg, J.
        SUPPORT OF CROSS-MOTION
        SW MOL 9.17.20 1.0
81      REPLY TO COUNTERCLAIM(S)                    Processed   09/22/2020      Ginsburg, J.
        SW Reply 1.0..pdf
82      LETTER / CORRESPONDENCE TO JUDGE            Pending     09/29/2020      Ginsburg, J.
        ltr JR 9.29.20
83      AFFIDAVIT OR AFFIRMATION IN OPPOSITION TO   Processed   10/26/2020      Spirgel, S.
        CROSS-MOTION AND IN FURTHER SUPPORT OF
        MOTION

84      MEMORANDUM OF LAW IN OPPOSITION TO          Processed   10/26/2020      Spirgel, S.
        CROSS-MOTION AND IN FURTHER SUPPORT OF
        MOTION

85      NOTICE OF REJECTION                         Processed   10/27/2020      Ginsburg, J.
        Ntc Rejection 10.27.20
86      EXHIBIT(S)                                  Processed   10/27/2020      Ginsburg, J.
                                  Case 1:20-cv-02862-AKH Document 57-3 Filed 11/19/20 Page 6 of 6
       NYSCEF                                Document List
       Kings County Supreme Court           Index # 502269/2020     Created on:11/19/2020 10:04 PM


Doc#    Document Type/Information                       Status      Date Received   Filed By
90      EXHIBIT(S)                                      Processed   11/11/2020      Ginsburg, J.
        Ex.A #48 n 48-1 ltr Judge Hellerstein 9.10.20
91      EXHIBIT(S)                                      Processed   11/11/2020      Ginsburg, J.
        Ex.B SDNY Dkt thru #55
